IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                September 23, 2008
                                No. 08-30193
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JAMES GODWIN

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:06-CR-64-1


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      James Godwin appeals his sentence following his guilty plea conviction for
possession of a firearm by a convicted felon. Godwin argues that the district
court erred by applying an enhancement pursuant to U.S.S.G. § 2K2.1(b)(6) for
using or possessing a firearm in connection with another felony offense. He
asserts that there was insufficient evidence that he was involved in the burglary
that resulted in the theft of the firearm he possessed.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-30193

      A “district court may adopt facts contained in a PSR without inquiry, so
long as the facts have an adequate evidentiary basis and the defendant does not
present rebuttal evidence.” United States v. Caldwell, 448 F.3d 287, 290 (5th
Cir. 2006).   The presentence report (PSR) relied on investigations by the
Jefferson Parish Sheriff’s Office and the Bureau of Alcohol, Tobacco, and
Firearms, which included a statement from another participant in the burglary
describing Godwin’s role in that offense.        This court has held that even
uncorroborated hearsay evidence is sufficiently reliable for sentencing purposes.
See United States v. West, 58 F.3d 133, 138 (5th Cir. 1995). Godwin did not
present sufficient evidence to rebut the facts stated in the PSR. It is the
defendant’s burden to show that the information in the PSR is materially
untrue, United States v. Betancourt, 422 F.3d 240, 248 (5th Cir. 2005), and
absent rebuttal evidence, the district court is entitled to rely on the facts stated
in the PSR. United States v. De Jesus-Batres, 410 F.3d 154, 164 (5th Cir. 2005).
As the district court’s factual determination was not implausible in light of the
record as a whole, Godwin has not shown that the district court clearly erred by
applying the enhancement. See Caldwell, 448 F.3d at 290.
      AFFIRMED.




                                         2